Mr. Justice McBride
delivered the opinion of the court.
1. There appears to be no reason why defendant McCulloch should have been made a party, and the demurrer should have been sustained as to him.
2. Section 2843, L. O. L., fixes the salary of the deputy district attorney at $500 per annum, and in our opinion the court could not allow him extra compensation.
3. It is stated in respondents’ brief that the defendant Wood expended money for traveling- expenses, in *3hunting up witnesses, and other expenses of like character, which do not appear to us to be within his regular duties as a district attorney, and, as this case is to be finally tried, we will say that an allowance for extraordinary expenses of this kind, necessary to bringing criminals to justice, would constitute a valid claim for which he would be entitled to compensation.
4. But we must take the complaint as true, and the statement therein is that the allowance was made for extra services as district attorney.
5. The principal question arises upon the right of plaintiffs to bring this suit. We think it settled by the great weight of authority that, where an unlawful expenditure of money has been made by the officers of a city or county, and the proper authorities refuse to compel its restitution, a taxpayer may, by a suit on behalf of himself and others similarly situated, recover the amount for the benefit of the municipality. Quaw v. Paff, 98 Wis. 586 (74 N. W. 869) ; Mock v. City of Santa Rosa, 126 Cal. 330 (58 Pac. 826) ; Stone v. Bevans, 88 Minn. 127 (92 N. W. 520: 97 Am. St. Rep. 506) ; In re Cole, 102 Wis. 1 (78 N. W. 402: 72 Am. St. Rep. 854) ; Walker v. Dillonvale, 82 Ohio St. 137 (92 N. E. 220: 19 Ann. Cas. 773) ; Independent School Dist. No. 5 v. Collins, 15 Idaho, 535 (98 Pac. 857: 128 Am. St. Rep. 76) ; Zuelly v. Casper, 160 Ind. 455 (67 N. E. 103: 63 L. R. A. 133) ; Reed v. Cunningham, 126 Iowa 302 (101 N. W. 1055).
The cases are fully collated in a note to Walker v. Dillonvale, in 19 Ann. Cas. 773, and Oregon is noted as being the only state which has held otherwise, citing Brownfield v. Houser, 30 Or. 534 (49 Pac. 843). But the case cited is, in fact, no exception, as the plaintiff Brownfield brought his suit without first applying to the county authorities to sue.
*4While we have no doubt that the county court acted in good faith and that the services rendered were meritorious and of value to the county, yet as the record now stands, we are compelled to remand the ease to the court below, with directions to overrule the demurrer as to all the defendants except the district attorney, and to permit an answer to be filed. Remanded.